251 S.W.3d 379 (2008)
STATE of Missouri, Respondent,
v.
Charles TERRELL, Appellant.
No. ED 89454.
Missouri Court of Appeals, Eastern District, Division Five.
April 29, 2008.
Ellen Flottmann, Columbia, MO, for appellant.
Shaun Mackelprang, Jefferson City, Daniel Neal, Joshua Corman, for Respondent.
Before PATRICIA L. COHEN, C.J., NANNETTE A. BAKER, J., and KURT S. ODENWALD, J.

ORDER
PER CURIAM.
Charles E. Terrell ("Defendant") appeals from his conviction of drug trafficking in the second degree obtained after a jury trial in the Circuit Court of Warren County. We find no error and affirm.
Defendant raises one point on appeal. Defendant argues that the trial court erred in overruling Defendant's objections to testimony that Defendant failed to make an exculpatory statement after his arrest. He also contends that his post-arrest silence could not be used to prove his guilt.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).